19 F.3d 1430
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Lee SIMMONS, Sr., Plaintiff Appellant,v.Edward W. MURRAY, Director of Virginia Department ofCorrections;  Doctor Lou Cei, Chairman of the CentralClassification Board;  James A. Smith, Jr., RegionalAdministrator;  E.E. Wright, Warden, GreensvilleCorrectional Center, P.A. Terrangi, Deputy Warden,Greensville Correctional Center, Unit C;  G.L. Bass, DeputyWarden, Greensville Correctional Center, Unit A;  J.C.Farrow, Treatment Program Supervisor, GreensvilleCorrectional Center, Unit A;  M.S. Reynolds, Counselor,Greensville Correctional Center, Unit A;  D. Smith, Warden,Buckingham Correctional Center;  Fred Russell, ExecutiveDirector, Virginia State Crime Commission, Defendants Appellees.
No. 94-6031.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 17, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-92-1227)
Ronald Lee Simmons, Sr., appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Simmons v. Murray, No. CA-92-1227 (E.D. Va.  Jan. 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.